PRESIDING JUSTICE McCULLOUGH, dissenting: In our first decision, we adopted the corrected vision standard in stating: "Since the evidence showed that claimant wore glasses at the time of the injury, the standard should be what claimant’s corrected vision was subsequent to the accident.” We affirmed the Commission’s use of the corrected vision standard which adopted the testimony of Dr. Willi that the claimant’s corrected vision after the accident was 20/400. The majority also correctly states that "[bjecause we approved the corrected vision standard in the prior case, the same standard should be applied with respect to this 19(h) petition.” 263 Ill. App. 3d at 892. Dr. Bennin, considering the maculopathy of the right eye, found that claimant’s corrected visual acuity in his right eye was 20/25 instead of 20/20. The Amsler Grid Testing which considered metamorphopsia of the right eye found the claimant’s visual acuity in the right eye to be 20/25 instead of 20/20. The Commission found as to the section 19(h) petition that claimant’s "job performance is good and that he has no complaints about his eyes.” The Commission further found that both doctors, Willi for the claimant and Bennin for the respondent, stated: "Petitioner’s visual acuity is now 20/25 as opposed to the finding of 20/400 at the time of the Commission’s decision.” Dr. Willi and Dr. Bennin noted claimant’s complaints with regard to pinhole vision. Both doctors were aware of this problem. The claimant argues in his brief that Dr. Bennin diagnosed the pinhole vision as paracentral scotoma with metamorphopsia. The terms used by the doctor are defined as follows: "scotoma[ — ]1. an area of lost or depressed vision within the visual field, surrounded by an area of less depressed or of normal vision” (Borland’s Illustrated Medical Dictionary 1498 (27th ed. 1988)); "paracentral [scotoma][ — ] an area of depressed vision situated near the point of fixation” (Borland’s Illustrated Medical Dictionary 1498 (27th ed. 1988)); and "metamorphopsia — A disturbance of vision in which objects are seen as distorted in shape” (Borland’s Illustrated Medical Dictionary 1015 (27th ed. 1988)). It is clear that Dr. Bennin considered these conditions when stating the right eye vision was now corrected to 20/25 instead of 20/20. Dr. Bennin’s evaluation found congenital color blindness, not caused or aggravated by maculopathy, nearsightedness in each eye, more severe in the left than right, no evidence of corneal defect, equal horizontal nystagmus of no significance as to visual acuity, normal depth perception, the pupils normal in appearance and reaction, normal tear function with the eyes being in normal position, normal ability of the right eye to focus from a distance to near and no evidence of abrasion or erosion of the cornea. Had it not been for the paracentral scotoma with metamorphopsia, claimant’s corrected vision would be 20/20. The claimant at the time of our first decision had 20/400 vision in the right eye and pinhole vision in the right eye. The majority finds that now, based upon 20/25 vision in the right eye and pinhole vision in the right eye, there is no change. The majority has simply substituted its judgment for that of the Commission in weighing evidence presented in the section 19(h) petition in which the Commission had the prerogative to determine. The Commission, after hearing all of the evidence, determined that the loss of sight in the right eye should be reduced to 35%. It is readily apparent that the decision of the Commission is not against the manifest weight of the evidence and we do not have the prerogative to substitute our judgment.